PER CURIAM.
Petitioners, Mr. and Mrs. Henry Martin, seek to appeal from an adverse judgment on their petition for an interlocutory decree of adoption. At petitioners’ request, the district court, relying upon La. *1203R.S. 9:438, granted the appeal, returnable to this Court. However, that portion of R.S. 9:438 which states that appeals in adoption proceedings shall lie to the supreme court is in conflict with the constitutional provisions setting forth our appellate jurisdiction in civil cases. Under the Louisiana Constitution of 1974, our appellate jurisdiction does not extend to such matters, which are instead appealable to the courts of appeal. La.Const.1974, art. 5, §§ 5(D), 10. See also, La.R.S. 13:1591. In light of the constitutional revision of appellate jurisdiction effected subsequent to the enactment of La.R.S. 9:438, we find that the statute, to the extent that it conflicts with the constitution, had been impliedly repealed.
We conclude that the present proceeding is one over which we have no appellate jurisdiction and therefore it must be transferred to the proper court of appeal. See, La.R.S. 13:4441,13:4442; La.C.C.P. art. 2162. It is ordered that this appeal be transferred to the First Circuit Court of Appeal, costs of the transfer to be paid by petitioners and all future costs to await final disposition of the case.